Title: To Thomas Jefferson from Archibald McAllister, 7 January 1805
From: McAllister, Archibald
To: Jefferson, Thomas


                  
                     Philaa. January 7th 1805
                  
                  to the Constitution I Reccommed the Son of Israell Israell late Sheriff of Philadelphia to be A member of Congress his Son is worthy of it.
                  
                     Archibald McAllister 
                     
                  
                  
                     198 South fourth Street write to me wether I shall be a Member of Congress or not
                  
               